Title: From George Washington to William Darke, 4 April 1791
From: Washington, George
To: Darke, William



Dear Sir,
Mount-Vernon, April 4th 1791.

The purport of this letter is to request your service in a matter of immediate importance to the United States—my knowledge of your public dispositions assures me that it will receive your ready attention.
I shall premise its object by informing you that in pursuance of an act of the last session of Congress an additional military force consisting of one regular regiment, two regiments of levies for six months, and such a proportion of militia as may be thought necessary is ordered to be raised for the service of the United States, to be employed, unless the measures now taking to restore peace should make it unnecessary, in an expedition against certain tribes of western Indians.
The command in chief is given to General St Clair—that of the levies to General Butler—and that of the militia to General Scott—The command of one regiment of levies, to consist of three battalions, to be raised in Pennsylvania, Maryland, and Virginia, was given to Colonel H. Lee, and, on his declining, before I adverted to the idea of appointing you, Colonel Hall was, on the suggestion of the Secretary of war, named to succeed him—should Colonel Hall decline it is my wish that you would

accept the command of the regiment—and that, in the meantime whether you enter into the service or not yourself, you would be so good as, immediately on the receipt of this letter, which will be your authority for so doing, to appoint from among the Gentlemen that are known to you, and who you would recommend as proper characters, and think likely to recruit their men, three persons as Captains, three as Lieutenants, and three as Ensigns in the Battalion of levies to be raised in the State of Virginia, for the service of the United States, for the term of six months, after arriving at their place of rendezvous—That you would instruct the said officers immediately to set about engaging recruits who may be ready, on the order of the Secretary of war, or the Commandant of the battalion, to embody and march to the place of rendezvous—Enclosed is a statement of the pay, clothing, forage, and rations to be allowed to the Levies.
My confidence in your ability and disposition to render that service to the public which I now request of you, persuades me that you will immediately appoint three Captains, three Lieutenants, and three Ensigns, so well qualified for their several trusts that these companies of the Virginia battalion of levies will be recruited without delay, and ready to repair to their rendezvous by the time that the order for so doing is received either from the Secretary of war or the Commandant of the battalion.
You will be pleased to make a return of the Officers, whom you appoint, to General Knox at Philadelphia, and signify at the same time your own determination with respect to accepting the command if Colonel Hall should have declined.
I am thus far on a tour through the southern States, and a press of business only allows me time to repeat my belief that you will complete this matter in a manner highly honorable to yourself, and beneficial to the public. I am, with great regard, Dear Sir, Your most obedient servant

G. Washington.


P.S. Should there be any officers of the late army, who you think in all other respects equal to the appointments I wish them to be preferred—but the substantial requisites of being proper for the service, and likely to recruit their men, must ever be held in view and they must be raised on your side of the river.

G.W.
